DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/27/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In line 9, change “carriers” to - - carrier - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 24 recite the y/x ratio is “superior to 1”.  “Superior” is a broad term and can be defined as “higher in amount” or “preceding in time or serial order” (See OED definition of “superior”).  Consequently, the limitation that the y/x ratio is superior to 1 can mean that the ratio is greater than 1 (higher in amount) or less than 1 (preceding in serial order).  For the purposes of examination, the examiner interprets “superior to” as - - greater than - -.  However, appropriate correction and/or clarification is requested.  Claims 16-23 and 25-28 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claims 15 and 24.
Claims 19 recites the y/x ratio is “superior to 2”.   “Superior” is a broad term and can be defined as “higher in amount” or “preceding in time or serial order” (See OED definition of “superior”).  Consequently, the limitation that the y/x ratio is superior to 2 can mean that the ratio is greater than 2 (higher in amount) or less than 2 (preceding in serial order).  For the purposes of examination, the examiner interprets “superior to” as - - greater than - -.  However, appropriate correction and/or clarification is requested.
Claim 21 recites the CuxCryO2 channel layer is an “intrinsic transparent semiconductor”.  One skilled in the art would interpret an intrinsic semiconductor as that which is pure or undoped (See e.g. “Intrinsic Semiconductors”, Engineering LibreTexts).  As a result, it is unclear how the channel layer can simultaneously be 
Allowable Subject Matter
Claims 15-20 and 22-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 contains allowable subject matter because of the limitation the CuxCryO2 channel layer has a y/x ratio greater than 1 and presents a gradient of positive charge carrier concentration.  Claims 16-20 and 22-23 depend on claim 15.
Claim 24 contains allowable subject matter because of the limitation the CuxCryO2 channel layer has a y/x ratio greater than 1 and is irradiated by scanning the surface of the channel non-homogenously with regard to the local annealing temperature or annealing time.  Claims 25-28 depend on claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         9/29/2021